DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species VII, figures 7A-7B and claims 1, 5-8, 12, 13, 15, 16, 32, 37, 44, 45, 47 and 48 in the reply filed on 9/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 19, 24, 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.
However, claims 15 and 47 are also considered withdrawn as the subject matter, specifically the claimed “spring” appears to be drawn to the non-elected embodiment of figure 3.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “o-ring groove,” “axial seal” and “radial seal” of claims 13 and 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “o-ring groove, “axial seal” and “radial groove” of claims 13 and 45 do not appear at all in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “valving means” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “valving means for precisely controlling the flow of the liquid through the nozzle housing” which would appear to invoke 35 USC 112(f) however the specification does not appear to recite any sufficient structure, material or acts corresponding to the claimed limitation nor does the specification point to any particular structure, material or acts in the figures corresponding to the claimed limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…and then exits through the plurality of passages of the insert, wherein at least two nozzle passages are arranged such that fluid exiting each passage collides with one another to atomize the liquid.” This is generally confusing as it is unclear as to whether the “at least two nozzle passages” are referring back to the already cited “plurality of passages” and as such, one having ordinary skill in the art cannot define the metes and bounds of the claim. The claim is rendered indefinite and shall be examined as best understood.
Claims 5-8, 12, 13, 15 and 16 are also rejected under 35 USC 112(b) due to being dependent upon claim 1.
Claim limitation “valving means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure refers to “valving means” in a similar fashion as claim 8 but provides no further description and does not point to any particular structure in the figures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al. (US Pat No 5,358,179).
Re claim 1, Lund et al. show an apparatus for the delivery of a liquid (Figs. 1 & 7), wherein the apparatus atomizes the liquid, the apparatus comprising:
an insert (10), the insert having a proximal end and a distal end, the insert including an insert body (11) extending from the proximal end of the insert towards the distal end of the inert, the insert body further having a plurality of passages (12/13) and a plurality of grooves (74) extending longitudinally from below the distal end to and through the proximal end, wherein the plurality of grooves (74) do not intersect the distal end;
a nozzle housing (60), the nozzle housing having a proximal end at which a liquid inlet (50) is located and a distal end at which a liquid outlet is located (end of 60), the nozzle housing having a cavity (90) in which the insert is located; and
a source (30/40) for feeding pressurized liquid into the liquid inlet of the nozzle housing;
wherein, in the nozzle housing (60), liquid flows from the liquid inlet (50) through plurality of grooves (74) of the insert (10) and then exits through the plurality of passages (12/13) of the insert, wherein at least two nozzle passages (12/13) are arranged such that fluid exiting each passage collides (16) with one another to atomize the liquid.
Re claim 5, Lund et al. show the plurality of passages (12/13) are symmetrically distributed radially along a virtual circle at the distal end of the insert (10).
Re claim 6, Lund et al. show the plurality of passages (12/13) are perpendicular to a concave conical surface (17) at the distal end of the insert (10).
Re claim 7, Lund et al. show the concave conical surface (17) forms a concave cone that is aligned to a longitudinal central axis of the insert (10).
Re claim 8, Lund et al. disclose valving means (col. 7, lines 7-12) for precisely controlling the flow of the liquid through the nozzle housing (60).
Re claim 12, Lund et al. show an outer surface (surface of 11) of the insert (10) is a surface suitable for press fitment into the nozzle housing (60).

Claims 1, 5-8, 12, 13, 32, 37, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US Pat No 1,696,196).
Re claim 1, Gray shows an apparatus for the delivery of a liquid (Figs. 6 & 4), wherein the apparatus atomizes the liquid, the apparatus comprising:
an insert (158/164), the insert having a proximal end and a distal end, the insert including an insert body extending from the proximal end of the insert towards the distal end of the inert, the insert body further having a plurality of passages (156) and a plurality of grooves (166) extending longitudinally from below the distal end to and through the proximal end, wherein the plurality of grooves (166) do not intersect the distal end;
a nozzle housing (186), the nozzle housing having a proximal end at which a liquid inlet (146) is located and a distal end at which a liquid outlet is located (end of 144), the nozzle housing having a cavity (176) in which the insert is located; and
a source (64) for feeding pressurized liquid into the liquid inlet of the nozzle housing;
wherein, in the nozzle housing (186), liquid flows from the liquid inlet (146) through plurality of grooves (166) of the insert and then exits through the plurality of passages (156) of the insert, wherein at least two nozzle passages (156) are arranged such that fluid exiting each passage collides (Fig. 11) with one another to atomize the liquid.
Re claims 5 & 37, Gray shows the plurality of passages (156) are symmetrically distributed radially along a virtual circle at the distal end of the insert.
Re claim 6, Gray shows the plurality of passages (156) are perpendicular to a concave conical surface (at 158) at the distal end of the insert.
Re claim 7, Gray shows the concave conical surface (at 158) forms a concave cone that is aligned to a longitudinal central axis (along line 8-8) of the insert.
Re claim 8, Gray shows valving means (100’) for precisely controlling the flow of the liquid through the nozzle housing (186).
Re claims 12 & 44, Gray shows an outer surface of the insert (158/164) is a surface suitable for press fitment into the nozzle housing (186).
Re claims 13 & 45, Gray shows the distal end of the insert (158/164) includes an o-ring groove (see annotated figure) at an axial surface of the distal end of the insert and wherein the o-ring groove provides a seat for an axial seal against the nozzle housing (186) or an outer surface of the insert (158/164) in proximity to the distal end of the insert is radial and contains an o-ring groove (see annotated figure) providing a seat for a radial seal against the nozzle housing (186).

    PNG
    media_image1.png
    584
    718
    media_image1.png
    Greyscale

Re claim 32, Lund et al. show an apparatus for the delivery of a liquid (Figs. 6 & 4), wherein the apparatus atomizes the liquid, the apparatus comprising:
an insert (158/164), the insert having a proximal end and a distal end, the insert including an insert body extending from the proximal end of the insert towards the distal end of the insert, the insert body including a plurality of passages (156) comprising at least a first passage (156) and a second passage (156), the insert body having at least a first fluid flow channel (166) and a second fluid flow channel (166), the first fluid flow channel (166) being along an exterior surface (surface of 164) of the insert in a longitudinal direction from the proximal end of the insert towards the distal end of the insert, the second fluid flow channel (166) being along the exterior surface (surface of 164) of the insert in the longitudinal direction from the proximal end of the insert towards the distal end of the insert, the first fluid flow channel (166) being in fluid communication from the exterior surface of the insert to the first passage (156) and the second fluid flow channel (166) being in fluid communication from the exterior surface of the insert to the second passage (156);
a nozzle housing (186), the nozzle housing having a proximal end at which a liquid inlet (146) is located and a distal end at which a liquid outlet is located (end of 186), the nozzle housing having a cavity (176) in which the insert is located, the nozzle housing having a hole (160) at the distal end of the nozzle housing, and the hole (160) at the distal end of the nozzle housing being sized to prohibit the insert (158/164) from passing through the hole; and
a source (64) for feeding pressurized liquid into the liquid inlet of the nozzle housing;
wherein, in the nozzle housing, liquid flows from: (a) the liquid inlet (146) through the first fluid flow channel (166) of the insert body and then exits through the first passage (156) of the insert; and (b) the liquid inlet (146) through the second fluid flow channel (166) of the insert body and then exits through the second passage (156) of the insert, wherein the liquid that exited the first passage collides (Fig. 11) with liquid exiting the second passage to atomize the liquid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US Pat No 5,358,179) in view of Bowman et al. (US Pat No 7,198,201 B2).
Re claim 16, Lund et al. disclose all aspects of the claimed invention but does not teach the insert is welded to the nozzle housing or an outer plate is welded to the nozzle housing to hold the insert in the nozzle housing.
However, Bowman et al. disclose an insert welded to a housing (col. 6, lines 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld the insert to the housing, since the equivalence of threading and welding for their use in the swirl nozzle art and the selection of any known equivalents to welding would be within the level of ordinary skill in the art. Further, no criticality is provided for the claimed limitation.
Claims 16 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US Pat No 1,696,196) in view of Bowman et al. (US Pat No 7,198,201 B2).
Re claims 16 & 48, Gray discloses all aspects of the claimed invention but does not teach the insert is welded to the nozzle housing or an outer plate is welded to the nozzle housing to hold the insert in the nozzle housing.
However, Bowman et al. disclose an insert welded to a housing (col. 6, lines 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld the insert to the housing, since the equivalence of threading and welding for their use in the swirl nozzle art and the selection of any known equivalents to welding would be within the level of ordinary skill in the art. Further, no criticality is provided for the claimed limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752